52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Jackie PAYTON, for Paula L. Jones, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 94-3316EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995.Filed:  Apr. 20, 1995.

Before FAGG and BOWMAN, Circuit Judges, and BENNETT,* District Judge.
PER CURIAM.


1
Jackie Payton appeals the district court's denial of Payton's application on behalf of her child for supplemental security income benefits.  For reversal, Payton argues the Secretary's decision that her child is not disabled within the meaning of the Social Security Act is not supported by substantial evidence on the record as a whole.  We disagree.  After a careful review of the record and the parties' briefs, we are satisfied the child, who suffers from an attention deficit disorder and a learning disability, does not satisfy the requirements for a listed impairment.  We are also satisfied the child does not have the equivalent of a listed impairment.  Because an opinion would have no precedential value in this fact-intensive case, we affirm without an opinion.  See 8th Cir.  R. 47B.



*
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa, sitting by designation